DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments received July 15, 2021 have been fully considered.  with regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose “see applicant argument pages 6-10”. This language corresponds the amended claim 1, original claims 20, 29 and claims depend on independent claims. 
As such, these have been considered but they are not persuasive as addressed below. See the modified rejection below how the art on record reads on the claimed invention as well as the examiner's interpretation of the cited art in view of the presented claim set. Further applicant argument in regarding claims 20 and 29, see at least paragraphs 0027, 29-30-31 and 34 of Yoo.
The memory 130 may include a volatile memory and/or nonvolatile memory. The memory 130 may store commands or data associated with at least one other element(s) of the electronic device 101. A middleware 143 may perform a mediation role such that an API 145 or an application program 147 communicates with a kernel 141 to exchange data. 
[0031] The input/output interface 150 may transmit a command or data, input from a user or another external device, to other element(s) of the electronic device 101, or may output a command or data, received from other element(s) of the electronic device 101, to a user or another external device.
Yoo: 0030-0031, emphasis added
As such, the examiner stands with the rejection, since examiners position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant's disclosed invention in manner, which distinguishes over the prior art. As it is 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8-10, 20, 27-30 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Stavely et al. US 2004/0233282 further in view of Yoo US 2019/0019036.

n regarding to claim 1, Stavely teaches:
1. A distributed processing system, comprising: a dock; 
Stavely: 0013, Fig. 1 element 106

a first recording device removably coupled to the dock and including: 
Stavely: 0013-0014, Fig. 1 element 102

a first sensor; 
Stavely: 0018, Fig. 2 image sensor(s) 202 or sensor(s) driver 204

a first memory storing a first machine learning model and media content captured via the first sensor; 
Stavely: 0020, Fig. 1 storage memory 224

and a first processor configured to: transmit a first portion of the media content from the first recording device via the dock; 
As indicated in FIG. 2, the camera 102 includes a lens system 200 that conveys images of viewed scenes to an image sensor 202. By way of example, the image sensor 202 comprises a charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) sensor that is driven by one or more sensor drivers 204. The analog image signals captured by the sensor 202 are provided to an analog-to-digital (A/D) converter 206 for conversion into binary code that can be processed by a processor 208.

Irrespective of the nature of the captured images, images are sent to the user computing device 104, as indicated in block 604. In some embodiments, all captured images are sent to the user computing device 104. In other embodiments, however, only selected images (e.g., only those in which motion is detected) are sent.
Stavely: 0018-0019, 0038-0039, emphasis added

and process a second portion of the media content using the first machine learning model; and a second recording device removably coupled to the dock and including: 
As is further indicated in FIG. 1, the user computing device 104 is connected to a network 114 with which the computing device may transmit data to other devices 116. When the computing device 104 is not used in the system 100, the camera 102 and/or its docking station 106 may be connected to this network 114. In the embodiment shown in FIG. 1, the other devices 116 comprise a mobile phone and/or personal digital assistant (PDA) 118, a notebook computer 120, and a server computer 122. By way of example, the mobile phone/PDA 118 and notebook computer 120 may be operated by the consumer (i.e., "user") when away from the premises at which the surveillance takes place, and the server computer 122 may be a computer operated by or on the behalf of a security company or law enforcement organization (e.g., police department). With the connection between the camera 102 (e.g., via the user computing device 104) and the other devices 116, images captured by the camera and/or intruder alerts may be forwarded to the user while away from the premises under surveillance, to the security company, to the law enforcement organization, or to a designated party or system.
Stavely: 0015-0016, 0023-0024 emphasis added

a second sensor; 
Stavely: fig. 1 any of devices 104, 116 and 122 consider to include sensor
However, Stavely fails to explicitly teach, but Yoo teaches: a first machine learning model, second machine learning model, process a second portion of the media content using the first machine learning model, a second memory storing a first machine learning model; 
The input data generator 240 may generate input data to be inputted to the video classification model included in a neural network. In an embodiment, the video classification model included in the neural network may be a video classification model based on a recurrent neural network or a long short term memory (LSTM). In the following description, the video classification model included in the neural network will be referred to as an LSTM model. In an embodiment, the input data to be inputted to the LSTM model may be used for the video classification model to classify the received video. That is, the input data may be used for the video classification model to determine the attribute or category of the received video.
Yoo: 0039 emphasis added
In an embodiment, the feature extractor 250 may extract the feature vector corresponding to the received video data by iteratively using or performing the LSTM model. Using the LSTM model may refer to a series of processes of inputting data to the LSTM model and outputting corresponding data. In addition, iteratively using the LSTM model may refer to using the LSTM model with respect to different times (or according different times or in a time-sequential configuration). The LSTM models regarding different times may be referred to as LSTM sub models. For example, iteratively using the LSTM model three times may refer to using an LSTM sub model corresponding to t=1, using an LSTM sub model corresponding to t=2, and using an LSTM sub model corresponding to t=3.
Yoo: 0046 emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo into a system of Stavely in order a first machine learning model, a second machine learning model, processing….a second memory storing a first machine learning model, as such the input data to be inputted to the LSTM model may be used for the video classification model to classify the received video. That is, the input data may be used for the video classification model to determine the attribute or category of the received video..—0039.
Further, Stavely teaches:
and a second processor configured to: receive the first portion of the media content via the dock from the first recording device; 
As is further depicted in FIG. 1, the docking station 106 connects to the user computing device 104 using a cable 112, such as a universal serial bus (USB) cable. In other embodiments, however, the docking station 106 comprises a wireless transceiver (not shown) that supports wireless (e.g., radio frequency (RF)) communications with the computing device 104. The computing device 104 typically is located on the premises in which surveillance is to be conducted and may comprise a personal computer (PC) such as that shown in FIG. 1. Other computing devices having relatively large computing and/or storage capacity or that facilitate data transmission may be used. As is discussed in greater detail below, the computing device 104 may be omitted from the system 100 altogether in embodiments in which the camera 102 (or the camera and its docking station 106) alone is used to provide the surveillance
Stavely: 0015-0016, emphasis added

In addition Yoo teaches:
and process the received first portion of the media content using the second machine learning model. 
The input data generator 240 may generate input data to be inputted to the video classification model included in a neural network. In an embodiment, the video classification model included in the neural network may be a video classification model based on a recurrent neural network or long short term memory (LSTM). In the following description, the video classification model included in the neural network will be referred to as an LSTM model. In an embodiment, the input data to be inputted to the LSTM model may be used for the video classification model to classify the received video. That is, the input data may be used for the video classification model to determine the attribute or category of the received video.
In an embodiment, the feature extractor 250 may extract the feature vector corresponding to the received video data by iteratively using or performing the LSTM model. Using the LSTM model may refer to a series of processes of inputting data to the LSTM model and outputting corresponding data. In addition, iteratively using the LSTM model may refer to using the LSTM model with respect to different times (or according different times or in a time-sequential configuration). The LSTM models regarding different times may be referred to as LSTM sub models. For example, iteratively using the LSTM model three times may refer to using an LSTM sub model corresponding to t=1, using an LSTM sub model corresponding to t=2, and using an LSTM sub model corresponding to t=3.
Yoo: 0039, 0046 emphasis added

Note: The motivation that was applied to claim 1 above, applies equally as well to claims 3-4, 8-10, 20, 27-29 and 30 as presented blow. 

In regarding to claim 3, Stavely and Yoo teaches:
3. The system of claim 1, 
Further, Stavely teaches wherein the second sensor includes at least one of an image sensor and a microphone. 
The memory 302 comprises various programs, for instance in software, including an operating system 310 and surveillance system 312. The operating system 310 controls the execution of other software and provides scheduling, input-output control, file and data management, memory management, and communication control and related services. As with the camera surveillance module 220 described above, the nature of the surveillance system 312 depends upon the mode in which it operates. More specifically, the surveillance system 220 may act in a control or managerial capacity in which it, at least to some degree, controls operation of the camera 102 and therefore the surveillance process, or may act in a relatively passive manner in which it simply stores data provided by the camera and/or transmits this data to other devices (e.g., devices 116). In the former case, the surveillance system 312 may comprise one or more motion detection algorithms 314 that are configured to analyze images captured by the camera 102 and determine whether an object is moving in the area under surveillance. Examples of operation of the surveillance system 312 in former case are described below in relation to FIGS. 5A and 5B.
Stavely: 0026, emphasis added

In regarding to claim 4, Stavely and Yoo teaches:
4. The system of claim 1, 
further, Stavely teaches wherein both the first recording device and the second recording device are portable video camera devices. 
Stavely: Fig. 1 elements 102, 104 and 116 [specifically see camera 102 and camera 102 under control of computer 104]

In regarding to claim 8, Stavely and Yoo teaches:
8. The system of claim 1,
further, Yoo teaches wherein the first machine learning model includes a convolutional neural network, a recurrent neural network, a general adversarial network, or a long short term memory network.
The input data generator 240 may generate input data to be inputted to the video classification model included in a neural network. In an embodiment, the video classification model included in the neural network may be a video classification model based on a recurrent neural network or a long short term memory (LSTM). In the following description, the video classification model included in the neural network will be referred to as an LSTM model. In an embodiment, the input data to be inputted to the LSTM model may be used for the video classification model to classify the received video. That is, the input data may be used for the video classification model to determine the attribute or category of the received video.
Yoo: 0039 emphasis added
 
In regarding to claim 9, Stavely and Yoo teaches:
9. The system of claim 1, 
wherein the first memory stores a second machine learning model and the first processor processes a second portion of the media content using the second machine learning model. 
The input data generator 240 may generate input data to be inputted to the video classification model included in a neural network. In an embodiment, the video classification model included in the neural network may be a video classification model based on a recurrent neural network or a long short term memory (LSTM). In the following description, the video classification model included in the neural network will be referred to as an LSTM model. In an embodiment, the input data to be inputted to the LSTM model may be used for the video classification model to classify the received video. That is, the input data may be used for the video classification model to determine the attribute or category of the received video.
Yoo: 0039 emphasis added

In regarding to claim 10, Stavely and Yoo teaches:
10. The system of claim 9, 
further, Yoo teaches wherein the first machine learning model and the second machine learning model match each other. 
The input data generator 240 may generate input data to be inputted to the video classification model included in a neural network. In an embodiment, the video classification model included in the neural network may be a video classification model based on a recurrent neural network or a long short term memory (LSTM). In the following description, the video classification model included in the neural network will be referred to as an LSTM model. In an embodiment, the input data to be inputted to the LSTM model may be used for the video classification model to classify the received video. That is, the input data may be used for the video classification model to determine the attribute or category of the received video.
Yoo: 0039 emphasis added

In regarding to claim 12, Stavely and Yoo teaches:
12. The system of claim 10, 
further Stavely teaches wherein the second processor of the second recording device processes the first potion of the media content while the first processor of the first recording device processes the second portion of the media content. 
In some embodiments, relatively low resolution images (e.g., less than 1 megapixel each) are captured in rapid succession (e.g., multiple frames per second) such that the camera operates in a "movie" mode. In other embodiments, images (of either relatively low or high resolution (e.g., 1 or more megapixels each) are captured at a given periodicity (e.g., one image each second) to create a pictorial record of the happenings in the area under surveillance.

At some point during operation, images captured by the camera 102 are stored as indicated in block 404. In some embodiments, all captured images are stored such that all information collected by the camera is retained and is available for review. In other embodiments, images are only stored under certain, predefined circumstances. In the latter case, images may only be stored if, for example, motion in the area under surveillance is detected. Depending upon the mode of operation that is implemented, the motion detection analysis can be conducted by the camera 102, the user computing device 104, or a combination of the two. To ensure that this motion and the objects that are creating it is captured, the camera zoom and/or the docking station position may be adjusted. Irrespective of which images are stored, storage can comprise storage of images in camera memory (e.g., memory 224) and/or storage within the memory (e.g., hard disk) of the user computing device 104. In the latter case, the images to be stored are first sent from the camera 102 to the computing device 104. In situations in which the camera 102 is electrically connected to the docking station 106, the images may be routed to the computing device 104 via the docking station.
Stavely: 0030-0031, emphasis added
Further, see
Irrespective of the nature of the captured images, images are sent to the user computing device 104, as indicated in block 604. In some embodiments, all captured images are sent to the user computing device 104. In other embodiments, however, only selected images (e.g., only those in which motion is detected) are sent.
Stavely: 0038-0039, emphasis added


In regarding to claim 13, Stavely and Yoo teaches:
13. The system of claim 1, 
wherein the media content is included in a media file and further includes a sequence of frames recorded by the first recording device. 
As is further indicated in FIG. 1, the user computing device 104 is connected to a network 114 with which the computing device may transmit data to other devices 116. When the computing device 104 is not used in the system 100, the camera 102 and/or its docking station 106 may be connected to this network 114. In the embodiment shown in FIG. 1, the other devices 116 comprise a mobile phone and/or personal digital assistant (PDA) 118, a notebook computer 120, and a server computer 122. By way of example, the mobile phone/PDA 118 and notebook computer 120 may be operated by the consumer (i.e., "user") when away from the premises at which the surveillance takes place, and the server computer 122 may be a computer operated by or on the behalf of a security company or law enforcement organization (e.g., police department). With the connection between the camera 102 (e.g., via the user computing device 104) and the other devices 116, images captured by the camera and/or intruder alerts may be forwarded to the user while away from the premises under surveillance, to the security company, to the law enforcement organization, or to a designated party or system.
Stavely: 0016, 0030 emphasis added


In regarding to claim 14, Stavely and Yoo teaches:
14. The system of claim 13, 
further Stavely teaches wherein the first portion of the media content received by the second recording device includes a first subset of the sequence of frames from the media file.
At some point during operation, images captured by the camera 102 are stored as indicated in block 404. In some embodiments, all captured images are stored such that all information collected by the camera is retained and is available for review. In other embodiments, images are only stored under certain, predefined circumstances. In the latter case, images may only be stored if, for example, motion in the area under surveillance is detected. Depending upon the mode of operation that is implemented, the motion detection analysis can be conducted by the camera 102, the user computing device 104, or a combination of the two. To ensure that this motion and the objects that are creating it is captured, the camera zoom and/or the docking station position may be adjusted. Irrespective of which images are stored, storage can comprise storage of images in camera memory (e.g., memory 224) and/or storage within the memory (e.g., hard disk) of the user computing device 104. In the latter case, the images to be stored are first sent from the camera 102 to the computing device 104. In situations in which the camera 102 is electrically connected to the docking station 106, the images may be routed to the computing device 104 via the docking station.
Stavely: 0031, emphasis added

Irrespective of the nature of the captured images, images are sent to the user computing device 104, as indicated in block 604. In some embodiments, all captured images are sent to the user computing device 104. In other embodiments, however, only selected images (e.g., only those in which motion is detected) are sent.
Stavely: 0038-0039, emphasis added

 
In regarding to claim 15, Stavely and Yoo teaches:
15. The system of claim 14, 
further Stavely teaches wherein the first recording device retains a second subset of the sequence of frames from the media file as a second portion of the media content, the second portion separate from the first portion and not transmitted to the second recording device from the first recording device. 
Recorded images transmitted to another device [116] based conditions. This includes what data can be retained or not. 
Stavely: 0033-0034, 0038 emphasis added


In regarding to claim 16, Stavely and Yoo teaches:
16. The system of claim 1, 
further Yoo teaches wherein processing the received first portion of the media content generates metadata associated with the first portion of the media content. 
Yoo: 0029

In regarding to claim 17, Stavely and Yoo teaches:
17. The system of claim 16,
 wherein the second processor of the second recording device is further configured to transmit the metadata to the first recording device via the dock. 
Yoo: 0029


In regarding to claim 18, Stavely and Yoo teaches:
18. The system of claim 1, 
further Yoo teaches further comprising: a third recording device removably coupled to the dock, the third recording device including: a third memory storing a third machine learning model; 
Yoo: 0039

further Stavely teaches:
and a third processor configured to: receive a third portion of the media content via the dock from the first recording device;
Stavely: 0014-0016 
and process the received third potion of the media content using the third machine learning model [see machine learning model under Yoo as outlined above] wherein the third portion of the media content received by the third recording device is different from the first portion of the media content received by the second recording device.
Stavely: 0014-0016 

Claims 20, 27 and 28 list all similar elements of claims 1, 13 and 17, but in device form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1, 13 and 17 applies equally as well to claims 20, 27 and 28.
Claims 29-30 list all similar elements of claims 1 and 17, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1 and 17 applies equally as well to claims 29 and 30.
In regarding to clam 52 Stavely and Yoo teaches:
52. (New) The system of Claim 1, further, Yoo teaches wherein the second processor is further configured to transmit a processed first portion of the media content to the first recording device, and 4wherein the first processor is further configured to generate, based on the processed first portion and a processed second portion of the media content, an augmented file of the media content.
In an embodiment, the feature extractor 250 may extract the feature vector corresponding to the received video data by iteratively using or performing the LSTM model. Using the LSTM model may refer to a series of processes of inputting data to the LSTM model and outputting corresponding data. In addition, iteratively using the LSTM model may refer to using the LSTM model with respect to different times (or according different times or in a time-sequential configuration). The LSTM models regarding different times may be referred to as LSTM sub models. For example, iteratively using the LSTM model three times may refer to using an LSTM sub model corresponding to t=1, using an LSTM sub model corresponding to t=2, and using an LSTM sub model corresponding to t=3.
Yoo: 0039, 0046 emphasis added



Claim Rejections - 35 USC § 103

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Stavely et al. US 2004/0233282 and Yoo US 2019/0019036.

In regarding to clam 32 Stavely and Yoo teaches:
The method of claim 29, 
However, Stavely and Yoo fails to explicitly teach further comprising determining a battery level of the recording device, wherein processing the second media content using the machine learning model is performed in response to determining that the battery level is equal or greater than a threshold level. Official Notice is taken that both the concept and the advantage of determining a battery level of the recording device, wherein processing the second media content using the machine learning model is performed in response to determining that the battery level is equal or greater than a threshold level are well known and expected in the art.  Thus, it would have been . 



Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481